IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40700
                          Summary Calendar


ARMANDO CURIEL-SANCHEZ,

                                          Petitioner-Appellee,

v.

E M TROMINSKI, Etc; ET AL,

                                          Respondents,

E.M. TROMINSKI, District Director, INS;
JANET RENO, US Attorney General,

                                          Respondents-Appellants.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. B-99-CV-3
                      --------------------
                         March 17, 2000

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Respondendt-Appellant the Immigration and Naturalization

Service (“INS”) appeals the district court’s grant of Armando

Curiel-Sanchez’s 28 U.S.C. § 2241 petition for habeas relief in a

case controlled by this court’s intervening decision in

Requena-Rodriguez v. Pasquarell, 190 F.3d 299 (5th Cir. 1999).




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
For the reasons set forth in Requena, we AFFIRM the district

court’s determination that it had jurisdiction to consider

Curiel’s habeas petition and we VACATE its determination that

§ 440(d) of the AEDPA** does not apply to criminal convictions

which predate its enactment.   The case is REMANDED to the

district court for further proceedings consistent with Requena.

     AFFIRMED IN PART; VACATED AND REMANDED IN PART.




     **
       Antiterrorism and Effective Death Penalty Act, Pub. L.
No. 104-132, 110 Stat. 1214.

                                 2